919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peter SANZO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3142.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1990.

Before BOYCE F. MARTIN, JR. and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Peter Sanzo appeals the district court's order denying his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On December 17, 1986, a jury found Sanzo guilty of one count of possession of a firearm by a convicted felon in violation of 18 U.S.C. Sec. 1202(a)(1) (repealed eff.  Nov. 1, 1987).  Following a sentencing hearing, the trial judge on May 11, 1987, enhanced Sanzo's sentence from the maximum sentence of two years imprisonment to fifteen years as a dangerous special offender under 18 U.S.C. Sec. 3575 (repealed eff.  Nov. 17, 1986).  The district court denied a motion to reconsider under Rule 35.  Sanzo's conviction and sentence were affirmed on appeal.


3
Sanzo subsequently filed a motion to vacate sentence, alleging that:  (1) his sentence was disproportionately enhanced in violation of 18 U.S.C. Sec. 3575(b);  (2) the enhanced sentence is unconstitutional because the facts supporting enhancement were not charged or proven at trial;  and (3) he was denied effective assistance of counsel.  The district court found all three claims meritless and denied Sanzo's motion.


4
On appeal, Sanzo abandons his argument that the enhanced sentence is unconstitutional and repeats the remaining two claims regarding proportionality and ineffective assistance of counsel.  Sanzo is represented by counsel in his appeal.


5
Upon review, we affirm the district court's order for the reasons stated by the district court in its memorandum opinion filed January 30, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.